TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2018



                                     NO. 03-17-00771-CV


           Texas Jewelers Association, Rex Solomon, and Brad Koen, Appellants

                                                v.

                                      Ann Glynn, Appellee




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND BOURLAND
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                     OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on October 27, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.      Therefore, the Court reverses the trial court’s

interlocutory order to the extent that it denied appellants’ motion to dismiss Ann Glynn’s

defamation claim as to Brad Koen and her tortious-interference claim as to all three appellants,

and renders judgment dismissing those claims. We affirm the trial court’s interlocutory order in

all other respects. The parties each shall bear one-half the costs relating to this appeal, both in

this Court and in the court below.